Citation Nr: 1503953	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-08 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his family members and friends


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Subsequent to that decision, the jurisdiction of the case has been transferred to the Seattle, Washington, RO.   

The Veteran testified before the undersigned in November 2014 as well as a hearing before a RO Decision Review Officer in in January 2014.  Transcripts of those hearings have been associated with the claims file.   


FINDING OF FACT

The Veteran's tinnitus is causally related to in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has tinnitus as due to active service hazardous noise exposure.  In addition to serving as a B52 crew member, he asserts that he was exposed to jet engine noise.  The Board finds the Veteran's account credible and consistent with the circumstances of his service, and concedes in-service hazardous noise exposure.   38 U.S.C.A. § 1154(a) (West 2014).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

There is no dispute that the Veteran has bilateral tinnitus.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  The Veteran is competent, even as a layman, to proclaim that he experiences tinnitus; this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

In his hearing testimony and several lay statements, the Veteran related that he was exposed to the noise resulting from his work as a B52 crew member, and that his tinnitus started while he was in active service.  The Veteran has also reported that while in active service and for years after his tinnitus was intermittent, in the past decade or so it has become constant and interfered with such activities as having conversations, watching TV, and working.  His family members and a friend have also testified that they have noticed the Veteran's hearing problems, and that he has complained to them about the ringing in his ears for years.  The Veteran has also reported that he was not exposed to hazardous noise after separation from service, working as an attorney and then as an IRS call center employee.  

The Board finds the lay statements in evidence credible.  The statements of the Veteran and the ones submitted on his behalf are consistent with each other, and with other evidence of record, such as the evidence of the circumstances of the Veteran's service.  Despite not being buttressed by contemporaneous medical evidence, the statements attest to the continuity of the Veteran's tinnitus symptomatology, and the Board finds them both assertive and persuasive. 

The Veteran's post-service VA treatment records from May 2007 to May 2014 show that, in March 2010, he started complaining about "irritating ringing in both ears" for about 10 years, stating that he has had tinnitus for years after loud noise exposure to B52s in service.  (The records show that the Veteran has experienced cardiac issues before 2010, which presumably took precedent over his tinnitus concerns.) 

As for the second requirement for service connection, that of a disease or injury being incurred or aggravated during service, the Board acknowledges that a review of the Veteran's service treatment records (STRs) is unremarkable for treatment or diagnosis of tinnitus, or any objective indication of acoustic trauma during service. Nonetheless, a review of his service personnel records (SPRs) confirms he served with a military occupational specialty (MOS) of pararescue and recovery specialist, confirming his accounts of duties that would place him in potential exposure to jet engine noise.  The Veteran is competent to state he had in-service noise exposure, since it is within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's assertions of in-service noise exposure to be credible, in light of his documented duties, and thus probative.  In the absence of any contravening evidence, the Board also finds the Veteran has credibly testified to continuity of tinnitus symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, there are both inconclusive and supportive medical opinions on whether the Veteran's current tinnitus is attributable to service, particularly as due to his in-service hazardous noise exposure.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").

In that regard, the inconclusive May 2010 VA compensation and pension examination is inadequate to decide the claim.  The VA examiner reported that the Veteran related that he has had tinnitus for many years.  The examiner also noted that there were no complaints of tinnitus in the Veteran's medical records until 2010, when he filed for disability.  The examiner stated that she was unable to resolve the issue of tinnitus without resorting to mere speculation.  This opinion therefore provides evidence neither for nor against the claim.  The examination report is unfortunately inadequate, because it fails to provide an opinion on the etiology of the Veteran's tinnitus.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

It is noted that a VA medical examination is not inadequate merely because the medical examiner states that she was unable to reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation, without providing any explanation why, was inadequate.  Jones is applicable here since the VA examiner stated that an opinion could not be provided without resorting to mere speculation, but without providing any rationale for her inability to comment, as demanded by the Court.

In contrast, there is a positive medical nexus opinion for the tinnitus claim - a February 2014 opinion from a private audiologist.  The audiologist stated that the Veteran had in-service noise exposure to jet engines and that he denied post-service industrial or recreational noise exposure.  The audiologist diagnosed tinnitus and bilateral moderate high frequency sensory hearing loss, and opined that the tinnitus was more likely than not related to the Veteran's hearing loss that was the result of continued in-service exposure to jet engine noise.  [The Veteran's hearing loss does not presently meet the threshold criteria for hearing loss disability as per 38 C.F.R. § 3.385.] The probative value of the audiologist's opinion is further advanced due to the Veteran's credible history of continuity of symptomatology of tinnitus symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board observes that the rationale of the February 2014 positive private opinion is not clearly discernable, lessening its probative value.  See Nieves- Rodriguez, supra; Stefl, supra.  In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  As such, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


